Case:
 Case20-1777    Document: 32
      2:19-cv-00532-JAW       Page:34
                          Document  1 Filed
                                        Date06/03/21
                                             Filed: 06/03/2021
                                                       Page 1 of 3 Entry ID: 6425868
                                                                    PageID   #: 974




               United States Court of Appeals
                              For the First Circuit
                                 _____________________
 No. 20-1777

                                     GLEN PLOURDE,

                                    Plaintiff - Appellant,

                                             v.

  KNOX COUNTY, ME; UNKNOWN KNOX COUNTY, SHERIFF'S OFFICE SUV DRIVER;
  ALICIA GORDON, Knox County Sheriff's Office Patrol Deputy; NATHANIAL JACK, Knox
     County Sheriff's Department Deputy; SGT. JOHN PALMER, Knox County Sheriff's
   Department; PATRICK POLKY, Knox County Sheriff's Department Lieutenant; DONNA
                            DENNISON, Knox County Sheriff,

                                  Defendants - Appellees,

     UNITED STATES; OFFICE OF THE DIRECTOR OF NATIONAL INTELLIGENCE;
   NATIONAL SECURITY AGENCY; CENTRAL INTELLIGENCE AGENCY; FEDERAL
         BUREAU OF INVESTIGATION; OFFICE OF HOMELAND SECURITY; US
     DEPARTMENT OF HOUSING & URBAN DEVELOPMENT; SUSAN M. COLLINS,
    OFFICE OF SENATOR SUSAN M. COLLINS United States Senator for Maine; ANGUS
   KING, OFFICE OF THE MAINE STATE GOVERNOR; United States Senator for Maine;
 OFFICE OF THE MAINE STATE GOVERNOR JANET T. MILLS, Office of The Maine State
  Governor; AARON M. FREY, Office of the Maine State Attorney General; MAINE HUMAN
   RIGHTS COMMISSION; MAINE GOVERNMENT OVERSIGHT COMMITTEE; MAINE
    OFFICE OF PROGRAM EVALUATION AND GOVERNMENT ACCOUNTABILITY;
    STATE OF MAINE; KNOX COUNTY SHERIFF'S DEPARTMENT; KNOX COUNTY
    ADMINISTRATOR'S OFFICE; KNOX COUNTY MAINE TRINITY ON THE OCEAN;
       FREEPORT MAINE POLICE DEPARTMENT; TOWN OF FREEPORT, MAINE;
  PENOBSCOT COUNTY SHERIFF'S OFFICE; PENOBSCOT COUNTY ME; AMERICAN
 CIVIL LIBERTIES UNION OF MAINE; AMERICAN CIVIL LIBERTIES UNION; MOHLAR
      LAW OFFICE; VERRILL DANA; MAINE AMERICAN RED CROSS; NATIONAL
    AMERICAN RED CROSS; INTERNATIONAL RED CROSS; MICHELLE MICHAUD,
  Executive Assistant to Susan Collins; MARK WINTER, Executive Assistant to Susan Collins;
     MICHAEL NOYES, Executive Assistant to Susan Collins; SARAH GRAETTINGER,
   Constituent Service Represenative, Maine State Senator Angust King, Suspected FBI Agent;
     PAUL R. LEPAGE, Maine State Governor (Retired); SUZANNE BROCHU, Executive
  Assistant to Governor Paul LePage; ADAM CREPEAU, Executive Assistant to Governor Paul
    LePage; AMY M. SNEIRSON, Executive Director of Maine Human Rights Commission;
    BARBARA L. ARCHER HIRSCH, Lead Counsel for Maine Human Rights Commission;
 RICHARD KATZ, Senate Chair, Maine Government Oversight Committee; ETTA CONNERS,
Case:
 Case20-1777    Document: 32
      2:19-cv-00532-JAW       Page:34
                          Document  2 Filed
                                        Date06/03/21
                                             Filed: 06/03/2021
                                                       Page 2 of 3 Entry ID: 6425868
                                                                    PageID   #: 975




     Committee Clerk, Maine Government Oversight Committee; SCOTT FARWELL, Senior
  Analyst, Office of Program Evaluation and Government Accountability; BETH ASHCROFT,
     Office of Program Evaluation and Government Accountability; DREW GRAHAM, Knox
      County Sheriff's Officer (Rank Unknown; UNKNOWN KNOX COUNTY SHERIFF'S
     SECRETARY #1, #2, and #3; TAYLOR BENZINE, Knox County Sheriff's Department
  Dispatch Operator; JESSICA WARD, Knox County Sheriff's Department Dispatch Operator;
     ANDREW HART; OFFICER CAVANAUGH Freeport Maine Police Department, (Rank
 Unknown); EDWARD TOULOUSE, Penobscot County Sheriff's Department Officer; STEVEN
     BELYEA, Manager Trinity on the Ocean, Suspected FBI Agent; DONNA BELYEA, Co-
 Manager Trinity on the Ocean, Suspected FBI Agent; RACKLIFF, Occupant of Apartment 18B,
      Suspected FBI Agent; UNKNOWN AMERICAN CIVIL LIBERTIES UNION, Intake
  Specialist; ZACHARY HEIDEN, Legal Director, ACLU of Maine; UNKNOWN MOHLAR
  LAW OFFICE, SECRETARY; PHILIP MOHLAR, Attorney, Mohlar Law Office, Suspected
 FBI Agent; UNKNOWN VERRILL DANA, Secretary; NICHOLAS KNOWLES, Suspected to
 be Bill Knowles of Verrill Dana, Attorney and/or General Counsel and Loss Prevention Partner,
 the Law Firm of Verrill Dana, Suspected FBI and/or CIA Agent; UNKNOWN FBI AGENT #1
      AND #2; UNKNOWN AUGUSTA FBI SUPERVISORY SPECIAL AGENT; CRAIG
      HARVEY, FBI Special Agent; MARK ATLEY, FBI Special Task Force Commander;
        HAROLD H. SHAW, FBI Special Agent in Charge, Boston (Retired); JOSEPH R.
  BONAVOLONTA, FBI Special Agent in Charge, Boston; JOHN BOND, Homeland Security
 Agent (Rank Unknown); TALIS JORDAN, Homeland Security Agent (Rank Unknown); CATE
  HAIDEN, CIA Agent (Rank Unknown); ERIC HAIDEN, CIA Agent (Rank Unknown); PAT
   MURTAGH, Director of American Red Cross (Maine); UNKNOWN MAINE AMERICAN
  RED CROSS, SECRETARY; UNKNOWN MAINE AMERICAN RED CROSS, WORKER;
 SALOMON CHAQUIAR-RABINOVICH, HUD Intake Specialist; STACY GREENDLINGER,
    HUD Acting Intake Branch Chief; KRISTEN LOUISE FILIPIC, HUD Special Investigator;
 DANIEL WEAVER, HUD Enforcement Branch Chief, Boston Division; SUSAN FORWARD,
    HUD Director, Boston Division; DAN COATS, Director of National Intelligence (Retired);
   JOSEPH MAGUIRE, Director of National Intelligence (Retired); UNKNOWN AMERICAN
            CIVIL LIBERTIES UNION INTAKE SPECIALIST, Suspected FBI Agent,

                                          Defendants.
                                      __________________

                                              Before

                                  Thompson, Selya and Barron,
                                        Circuit Judges.
                                     __________________

                                          JUDGMENT

                                       Entered: June 3, 2021

        Pro se appellant Glen Plourde seeks review of the dismissal of his second amended
 complaint on preliminary review pursuant to 28 U.S.C. § 1915(e)(2). After careful review of the
 record and appellant's arguments on appeal, we conclude that appellant has failed to show that the
Case:
 Case20-1777    Document: 32
      2:19-cv-00532-JAW       Page:34
                          Document  3 Filed
                                        Date06/03/21
                                             Filed: 06/03/2021
                                                       Page 3 of 3 Entry ID: 6425868
                                                                    PageID   #: 976




 district court abused its discretion and affirm, essentially for the reasons discussed in the magistrate
 judge's May 15, 2020 recommended decision, and in the district court's July 3, 2020 order
 affirming the magistrate judge's recommendation. All of appellant's pending motions are denied.


                                                         By the Court:

                                                         Maria R. Hamilton, Clerk




 cc:
 Glen Plourde
 Julia M. Lipez
 Aaron M. Frey
 Susan P. Herman
